Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior art of record fails to disclose or to fairly suggest utilizing historical transaction information to derive metric information associated with prior transactions, generating a listing of user-item pairs, each of the user-item pairs identifying a user and an item, executing a machine learning model that is configured to generate a transmission list for sending push notifications, the machine learning model utilizing the metric information to compute, conversion probability values that indicate probabilities that users identified by the user-item pairs will purchase corresponding items identified by the user-item pairs, and    confidence indicators that indicate confidence measures in the conversion probability values, assigning the conversion probability values and the confidence indicators to the user-item pairs, generating a transmission list by selecting a portion of the user-item pairs based, at least in part, on the conversion probability values and the confidence indicators that are assigned to the user-item pairs, customizing content for the push notifications to include information for items identified by the user-item pairs included in the transmission list and transmitting the push notifications to the users identified by the user-item pairs included in the transmission list.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456